Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 1 of 13 PageID #: 7026


                                                                                   ADELSO ADRIANZA

                                                       113 Wash ington St reet - Newton, MA 02458 - U.S.A.
                                                              M : (859) 803-2279 I aaadrianza@gmail.com



                                                                                    November 6, 2020
   The Honorable
   George R. Strathy,
   Chief Justice of Ontario
   Court of Appeal for Ontario
   Osgoode Hall
   60 Queen Street W .
   Toronto, ON MSH 2M3
   Canada

   Dear Chief Justice Strathy,
   I am a shareholder of and writing to you in reference to Crystal lex International Corporation (the
   Company) and its appeal to the Ontario Superior Court of Justice - Commercial List regarding
   the CCAA Court's order denying the Company's request to continue sealing case documents as
   confidential. In several communications to the CCAA Court, the Monitor and the Company, I
   have decried the excessive secrecy in this CCAA case since the beginning because of the
   unwarranted vulnerability it imposed on the Company's stakeholders and the distorted
   incentives it provided to a Board of Directors (BOD) dominated by self-interested members . I
   have also repeatedly denounced the lack of adequate legal representation afforded to the
   Company's shareholders to ensure their interests are protected; this especially considering the
   self-evident conflict of interest of four of the five Directors.
   It is perilous to underestimate the harm self-interested Directors in control of a company can
   cause to its stakeholders when enabled to pu rsue their self-interest in a legal vacuum that
   prevents the stakeholders from making sure their fiduciaries are kept up to their duties. The list
   of actions and omissions by the Interested Directors detrimental to the Company is long and
   have been discussed in detail in my previous communications to the CCAA Court, the Company,
   the Monitor, and the Delaware District and Bankruptcy Courts . Therefore, I will limit the
   discussion that follows to the most relevant points in relation to the unwarranted secrecy in the
   Company's CCAA proceedings and the resulting harm to the interests of the Company in general
   and the shareholders in particular.

   THE FACTS

   The CCAA Filing
   The Board of Directors filed for bankruptcy purportedly to protect the Company from being
   taken over by the Noteholders and to pursue a $3.4 billion arbitration award against Venezuela
   for the illegal cancellation of the Las Cristinas mining operating agreement (MOA). The CCAA
   filing was predicated and approved on the grounds that :
      a) The Company needed to stay all legal proceed ings while pursuing the ICSID arbitration
         award and reorganizing its operatio ns to protect the company for the benefit of its
         stakeholders,




                                                                       ADELSO ADRIANZA      I Page    2
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 2 of 13 PageID #: 7027


      b) The Company's conviction that an arbitration award for as low as $US 500 million would
         suffice to pay fully all the Company' s debt, the arbitration and operating costs involved,
         and allowed it to return a significant amount to its shareholders . Importantly, the
         distribution waterfall in the Credit Agreement between the DIP Lender and the Company
         provided for the residual value of the Net Arbitration Award (NAP) - the net amount of
         the arbitration award remaining after paying :
            I.   the taxes owed
           II.   the Directors' and Administration charges,
          Ill.   100% of the financing debt (including the DIP loan, the unsecure notes and all
                 other verified claims) and the interest owed ,
          IV.    the projected arbitration, restructuring and operating expenses,
           V.    the Management Incentive Plan (MIP),
          VI.    the DIP Lender' s entitlement to the NAP (35%).

           The residual NAP (65%) accrued to the Company as a going concern, i.e., liquidation was
           not explicitly planned for then, and was only disclosed in the recent appeal to the Ontario
           Court of Appeals - ONCA. The Company is required to use fund from the residual NAP to
           pay the cost of:

             I.   the CCAA and the Chapter 15 proceedings, and
            II.   the pre- and post-filing legal fees incurred by the noteholders' Trustee to protect
                  their rights in the Ontario courts . The Company defeated the Trustee's legal
                  actions, yet it agreed to cover the Trustee ' s costs .
      c) The pursuit of the arbitration award was warranted by the strong legal case against
         Venezuela and the Republic' s past willingness to settle and pay arbitration awards,

      d) The $3.4 billion claim against Venezuela for a gold mine with close to 17 million ounces
         of proven and probable gold reserves worth $US 20 bill ion was not guaranteed, but
         highly probable,
      e) The high probability of a successful arb itration award worth as low as $US 500 million
         and the Company's $US 160 million total debt at the end of 2012 made it appropriate to
         consider the interest of the shareholders in the initial order,

      f)   The ultimate objectives of the CCAA filing approval was to :
             I. Enable the Company' s financial rehabilitation through the pursuit of the arbitration
                claim,
             II. Protect and maximize the Company's property,
            Ill. Ensure the equitable distribution of the Company' s assets among its stakeholders.

   In the Reasons re Initial Order, Dec. 27, 2011, Justice Newbould stated :
       (20) The CCAA is intended to provide a structured environment for negotiation of
       compromises between a debtor company and its creditors for the benefit of both.
       Where a debtor company realistically plans to continue operating or to otherwise deal
       with its assets but it requires the protection of the court in order to do so and it is
       otherwise too early for the court to determ ine whether the debtor company will
       succeed, relief should be granted under the CCAA. See Re Lehndorff General Partner




                                                                      ADELSO ADRIANZA    I Page    3
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 3 of 13 PageID #: 7028


      Ltd, (1993), 17 C.B.R. {3d} 24, per Farley J, the benefit to a debtor company could,
      depending upon the circumstances, mean a benefit to its shareholders.

  The DIP Financing
  According to the case records, the DIP financing was meant to enable the pursuit of the
  arbitration claim to advance the objectives of the CCAA filing . The auction implemented for the
  DIP financing selection that favored Tenor Capital Management (the DIP Lender) was concluded
  under the following terms :

      a) Total financing commitment for $US 36 mill ion , which was purportedly estimated by the
         Company's arbitration counsel as the amount required to pursue and collect the claim
         against Venezuela over a three -year period ,
      b) 10% p.a. PIK interest and an entitlement to 35% of the NAP,

      c) The Board of Directors was reduced from eight to five members and recomposed with
         two Tenor Management Capital nominee directors (Mr. R. Shah, and Mr. D. Kochav,
         Tenor's CEO and COO, respectively) , two inside directors (Mr. R. Fung and Mr. M.
         Oppenheimer, the CEO and Chairman of the BOD and a former President and CEO,
         respectively), and an independent Director (Mr. H. Near until recently, following his
         resignation, and Mr. S. Marchi currently after being appointed recently to replace Mr.
         Near),

      d) The DIP loan could not be paid off without the DIP Lender's consent and was to be
         deposited, together with the DIP Lender's share of the NAP, in a bank account in the
         Company's name for the exclusive benefit of the DIP Lender. Interest earned on the
         deposited funds accrue to the DIP Lender,

      e) The payment of the DIP loan and the DIP Lender' share of the NAP is to be made over
         time per the DIP Lender's indications for it to avo id breaching the Canadian Criminal
         Interest Rate statute (Section 347 of the Canadian Criminal Code) . Entering into
         financing arrangement or receiving interest compensation exceeding 60% per annum is
         deemed a criminal interest rate offence punishable by fine and imprisonment. When
         calculating breaches of Section 347, Canadian courts rely on actuarial calculations that
         by law must include all proceeds related to the loan, e.g. interest, any and all fees, fines
         and penalties, special or contingent compensation (e.g. CVRs) and the like.

      f)   The Preliminary and the final DIP Credit Agreements foreclosed any possibility for the
           Company to obtain financing from a source other than Tenor,
      g) The Company spent the $US 36 million DIP loan in just over a year and obtained $40
         million additional DIP financing from Tenor for an additional 53 % share of the NAP, for
         a total $US 76 million loan and 88% share of the NAP. The latter is estimated at over $US
         1 billion, assuming the collection of the full award and the pre- and post-award interest
         due ($US 1.6 billion),

  The arbitration award was issued in April 2016, over four years after the Company filed its ICSID
  arbitration request .

  The Self-interested Action s & Om issions
  The Director's self-interestec;l acts and omissions are many, started before the CCAA filing and




                                                                     ADELSO ADRIANZA    I Page    4
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 4 of 13 PageID #: 7029

   continue to this date; some are publicly known, while others remain undisclosed . The list
   below is a partial list of those publicly known :

       a) The terms of the DIP financing agreement were negotiated and agreed between Tenor
          and members of the Company's former and current BOD months before the CCAA filing.
          The Company had been exploring long-term financing opportunities for over a year prior
          to the CCAA filing to fund the pursuit of the arbitration award but chose to pursue
          Tenor's financing offer.

       b) A Management Incentive Plan (MIP) proposed by the Interested Directors potentially
          worth $US 80 to 100 million was approved to benefit a selected number of the
          Company' s officers and Directors . The MIP was originally tied to the shareholders' share
          of the NAP and set at 25% of the residual NAP to be distributed to the Company. The
          dilution of the shareholders' NAP share through the subsequent DIP Loan increases and
          the resulting increase of the DIP Lender's NAP share from 35% to 88% resulted in a NAP
          Transfer agreement between the Interested Directors and the DIP Lender geared to
          make the former whole,
       c) The Company passed on the opportunity to execute a writ of attachment it obtained
          from a New York court in June 2017 on $US 710 million worth of Nomura Bank notes
          owned by Venezuela and held for sale by Nomura Securities in New York, which would
          have enable it to a) pay off all the outstanding debt at the time, b) emerge from
          Insolvency as a going concern and d) continue the arbitration award collection efforts.
          However, the execution of the attachment was not in the best interest of the DIP Lender
          and the Interested Directors, given that it would have triggered breaches of Canadian
          laws by an earlier-than-anticipated execution of the NAP distribution scheme in the
          Credit Agreement . The Nomura notes attachment was set aside to pursue the first
          settlement agreement with Venezuela that was announced in mid-September 2017, and
          which Venezuela did not honor by failing to make an initial $US 25 million payment due
          the same month .
       d) The BOD and the Noteholders entered into a standstill agreement geared to avoid the
          implementation of a Plan of Arrangement, which involved paying post-petition interest
          on the unsecured notes at a rate over 20% p.a . versus the 10% contracted rate. Post-
          petition interest is disallowed by the Canadian bankruptcy laws unless included in a
          court-approved Plan of Arrangement and limited to the higher of the contracted rate or
          7% p.a.,
       e) The Company filed for CCAA protection purportedly to pursue the arbitration award and
          collection to enable it to pay back its debt and the interest due on a dollar for dollar
          basis, and to emerge from insolvency . However, the terms of the Credit Agreement with
          Tenor inexorably lead to the liquidation of the Company following the collection and
          distribution of the arbitration award. This realization seemingly compelled the Ontario
          Court of Appeals (ONCA) to include the following statement in its shareholders
          oppression case decision :
             "(25) In closing, we note that DIP financing was originally conceived to fund
             operations while a company under CCAA protection restructured. The disposition of
             this motion should not be interpreted as an endorsement or a rejection of the
             amendments approved by Newbould J."




                                                                     ADELSO ADRIANZA   I Page    5
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 5 of 13 PageID #: 7030


       f)   The BOD opposed the approval of and funding for adequate shareholder legal
            representation in the CCAA proceed ings in spite of the fact that four of its f ive
            members had conflicting interests as a result of the their self-interested goals as the
            CEO (R. Shah) and the COO (D . Kovach) of Tenor, and the NAP transfer agreement
            between R. Fung and M . Oppenheimer and Tenor.
   Here is important to note that a Shareholders Comm ittee (the Committee) was formed in
   March 2018 by several investors concerned by the lack of adequate representation in the
   CCAA proceedings. The Committee represented over 30% of the outstanding shares through
   an opt-in process and managed to get legal representation on a contingent basis seeking to
   redress the harm suffered by the shareholders . The Committee' s legal counsel, Gowling WLG
   LLP, pursued a shareholders' oppression claim before the ONCA in June 2018 that was
   unsuccessful since, in the Court' s op inion, it could not reversed the CCAA Court orders
   deemed to have caused the harm to the shareholders because the legal action was "too little
   too late". Gowling' s legal representation agreement with the Committee ended after the
   shareholder oppression decision and, accord ing to a member of the Company's legal counsel
   team, they withdrew from the case in January 2019 .
   Other Important Facts
   The once probable arbitration award is today a legal certainty. The U.S. Supreme Court' s
   decision to deny certiorari and to review the rulings by the Delaware District Court and the Third
   Circuit Court of Appeals made these fina l. In addition, the U.S. Justice Department
   acknowledged the validity of the Company' s cla im against Venezuela ; while asking the Delaware
   District Court to delay the execution of a writ of attachment on Venezuela's CITGO shares to
   avoid conflict with "U.S. interests" . While the Company' s right to the award is certain, the timing
   of its collection in full is an open question and depends on the Delaware District Court's decision
   on the execution of the writ of attachment .

   In 2018 - 2019 the Company received cash payments for close to $US 100 million from
   Venezuela and a portion of Huntington Ingalls' attachment of a Venezuelan Defense Ministry
   account at the Bank of New York Mellon . Prudently managed, these funds should be enough to
   fund the company' s collection efforts for several years . In addition, the $US 350 million in bonds
   received from Venezuela and the over $US one bill ion outstanding award balance to be collected
   provide the balance sheet strength to secure regular financing if needed .

   The Harm to the Shareholders Caused by Excessive and Unwarranted Confidentiality
   The ongoing and unprecedented number of sealing orders in the Company's CCAA case have
   injured and continues to harm the shareholders' interests. The CCAA proceedings have been
   cloaked in secrecy from the outset, which has prevented the shareholders from protecting their
   interests. Consequently, the shareholders' interests have been made vulnerable to acts and
   omission by the BOD that resulted in the shareholders' legitimate expectation being oppressed
   and their interests being disregarded.
   When shareholders decide to invest their retirement funds, college education savings and the
   like, they hold several expectations that underscore their decision . And if the reasonableness of
   such expectations is in doubt, rational shareholders who depend on their savings for retirement
   or their children's education purposes will refrain from exposing their savings to undue risk. It is
   for good reason that small individual investors hold dear several fundamental expectations :
   1.- The right to :



                                                                       ADELSO ADRIANZA     I Page   6
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 6 of 13 PageID #: 7031


          a.   Having proportionate participation in earnings,
          b.   Sharing in the Stock's appreciation,
          c.   Receiving ongoing honest and transparent communications from the company,
          d.   Getting and exercising their voting rights,
          e.   Being able to sell the stock when their legitimate expectations are not met.
   2. The reliance on the shareholders' ability to appoint a board of directors fully committed and
   dedicated to charting the company' s future and living up to their duty as fiduciaries to:

          a.  Protect and advance the company' s and its stakeholders' best interest,
          b.  Act loyally and with care in discharging their responsibilities,
          c.  Abide by the company' s bylaws and governance policies,
          d.  Plan and chart the long-term viab ility of the business,
          e.  Keep the shareholders adequately informed about the affairs of and decisions
              affecting the company and the shareholders' interests,
          f . Protect and use the company' s property to advance the long-term operations and
              viability of the business,
          g. Inform and obtain the shareholders' approval for fundamental changes to the
              company' s equity structure .

   The CCAA filing and the continued secrecy in the CCAA proceedings have allowed a self-
   interested BOD to set aside their duties as fiduciaries towards both the company and its
   shareholders despite two inescapable facts : 1) the Company has had all along the undisputable
   right to receive compensation potentially worth billions of dollars for the illegal cancellation of
   the Mining Operation Contract (MOA), and 2) the Company's liabilities at the time of filing for
   CCAA protection amounted to $US 160 million .

   The undisputable right to the arbitration compensation worth at least $US 1.6 billion (the final
   amount can only be determined once full payment is received and the post-award interest due
   is calculated) was sealed and delivered by the U.S. Supreme Court's certiorari denial and the U.S.
   Department of Justice acknowledging the Company' s right to collect the award (although the
   DOJ would rather delay the collection to protect current " U.S. Interests"). Hence, the validity of
   the award and the right to the corresponding compensation are indisputable; and its full and
   effective collection is only a question of the efforts and time required to execute it.
   The Fiduciary's Duties

      "The basic function of the fiduciary concept is well-known : fiduciaries are obliged to
      abnegate all self-interest, as well as those of third parties, and focus solely on the best
      interests of their beneficiaries. This requires that fiduciaries not benefit themselves or
      third parties, whether financially or otherwise, from their positions as fiduciaries, nor
      confer a benefit upon third parties at the expense of their beneficiaries' interests if
      the latter are tangibly related to the fiduciary nature of the parties' interaction . These
      prohibitions are enforced by the fiduciary rules against conflicts of interest. The rule
      against conflicts includes both conflicts of interest and conflicts of duty, such that any
      combination of these two can give rise to the prohibition . The correlation to the strict
      duties imposed on fiduciaries is that their beneficiaries are entitled to rely upon the
      fiduciaries' good faith in discharging their duties without the need for this performance to be
      monitored ."




                                                                          ADELSO ADRIANZA     I Page    7
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 7 of 13 PageID #: 7032

      Source: Understanding Fiduciary Duties and Relationsh ip Fiduciarity, Leonard I. Rotman, McGill Law
      Journal, Volume 62 :2 Jun . 2017 p. 984.

   While well -known, the proper discharge of a fiduciary's duties is not guaranteed. Holding a
   fiduciary such as BOD members up to their duties requires ongoing scrutiny by its beneficiaries
   and the entities entrusted with the protection of the public interest and the enforcement of the
   applicable laws. Unrestricted ongoing secrecy runs counter to the accountability and
   transparency required towards this end. Only under such conditions can a fiduciary carry out
   detrimental actions and omissions against the interests of his beneficiaries, which in the instant
   case are the Company, its estate and its shareholders . This is made self-evident by the BOD's
   known acts and omissions listed below :

      l. Freezing out of and depriving the shareholders of their proportionate rights to share
         the fruits of their US$ 500 million investment in the company to finance the
         development of the Venezuelan mining operation, while
            a. Making misrepresentations about the DIP financing process not being allowed
                to exceed more than half of equity participation by the selected DIP lender,
            b. Not allowing the shareholders to participate in the DIP financing process to
                enable them to maintain their proportionate rights despite the DIP Lender's
                commitment to do so .

      2. Implementing a total and continued shareholder black -out that started right before the
         CCAA filing . The Company:

              a. Provided no notice to shareholders of the impending and the executed CCAA
                 filing . It purportedly published a notice ex-post in two journals and on its website
                 that neither I nor hundreds of individual investors ever saw or heard about,
              b. Requested and obtained a court order to discontinue the annual shareholders'
                 meeting and reporting the Company's state of affairs,
              c. Issued no information to the shareholders regarding the BOD's plans and the
                 Company's financial status neither prior nor after the CCAA filing,
              d. Allowed the delisting of the Company' s shares from all stock exchanges even
                 though listing could be transferred and maintained on the Pink Sheets and OTC
                 markets. This prevented the shareholders from exercising the last option they
                 have to extricate themselves from a BOD that disregards their interests,
              e. Allowed and enabled the disproportionate dilution of the shareholder's equity
                 holdings that reduced their $US 500 million investment in the Company from
                 100% to less than a 10% minority interest for a $US 76 million DIP loan and by
                 allowing the DIP Lender to convert its CVR to 88% of the common stock.
              f.   Granted the DIP Lender stock voting rights prior to exercising the CVR
                   conversion to common stock and diluted the shareholders' pecuniary rights
                   without any consideration for Company property not covered by the Credit
                   Agreement (the mining data) and the tax benefits available only for the benefit
                   of the shareholders that incurred the loss (the tax loss carry-forward), which by
                   Canadian tax law expire upon a change of control,
              g. Approved the gifting of estate property worth hundreds of millions of dollars by
                 giving away the mining data to Venezuela (over US$ 300 million), paying



                                                                             ADELSO ADRIANZA      I Page    8
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 8 of 13 PageID #: 7033


                 excessive post-petition interest ($US 50 million), giving up the pre - and post-
                 award interest on the arbitration award (US$ 340 million), allowing the DIP
                 Lender to benefit from the available tax loss carry-forward deductions ($US 120
                 million) and risking the disallowance of this tax benefit upon a change in control
                 at the expense of the legacy shareholder,

     3. Failed to discharge its responsibility to adequately manage the financial and operating
        risks involved with the gold mining investment in Venezuela :
            a. The expropriation thread was made public by high-ranking Venezuelan
               government officials years prior to its execution,
            b. The BOD failed to prepare the company to deal with and provide for the
               resources needed to protect its rights . BODs of companies in similar situations
               (e.g . Gold Reserve and Rusoro M ining) planned and executed measures to
               protect the companies' interest and those of their stakeholders. Thus, these
               companies :
                      i. Were adequately financed to pursue the arbitration award and
                         collection,

                     ii.   Maintained their stock listing on the U.S. and Canadian stock markets,

                    iii . Continue to provide t imely reports on the status of the company's efforts
                          to collect the arb itration award.
            c.   The BOD failed to take action to protect the Company' s property and rights after
                 Venezuela rejected the approval of the environmental permit required to
                 operate the mine, which effectively cancelled the MOA. The BOD waited two
                 years to file for ICSID arbitration, three times longer than Rusoro and twice
                 longer than Gold Reserve, which filed the arbitration claims as soon as the
                 required six-month arbitration notice waiting period expired,

        According to the CBCA, the directors' duty of care requires a director to "exercise the
        care, diligence and skill that a reasonably prudent individual would exercise in
        comparable circumstances. " The failure to prepare the company to deal with the
        impending expropriation is a clear breach of the duty of care .
     4. Enabled the DIP Lender' s de facto control over the Company through the DIP loans and
        the NAP sharing agreement w ith two non-independent Company Directors:
            a.   The interim and final DIP loan terms precluded any DIP financing from a source
                 other than Tenor and thereby gave Tenor de facto control over the company
                 from that point onwards through the no-cancellation clause, the CVR conversion
                 to common stock, the four interested directors on a five -directors BOD,
            b. The NAP sharing agreement provides for over US$ 80 million to R. Fung (CEO
               and Chairman) and M. Oppenheimer to compensate them for the diminished
               Management Incentive Plan (MIP) as a result of the dilution of the estate's
               residual NAP share from 65% to 12%. The MIP share was set at up to 25% of the
               residual NAP share,




                                                                      ADELSO ADRIANZA   I Page      9
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 9 of 13 PageID #: 7034

            c.         The NAP sharing agreement made the two non-independent Company Directors
                       beholden to Tenor's interests . This resulted in four of the five BOD members
                       becoming Interested Directors,

            d. Contrary to well-established corporate governance practice, the Company's by-
               laws allow BOD members to pursue their own self-interest if they a) disclose
               their self-interest and b) comply with the CBCA rules in that regard . However,
               the CBCA Director abdicates his duty to enforce the mandate to regulate
               Canadian business corporations and protect the integrity of the business
               environment in the public interest once a company files for bankruptcy
               protection . The Ontario Securities Commission (ONSC) does the same . The CBCA
               and the ONSC Directors do so by transferring their responsibilities to the
               CCAA/BIA courts, whose function and mandate is not necessarily to protect the
               shareholders' interests. This is one of the reasons why the U.S. Bankruptcy Code
               requires the appointment of a Trustee to protect the estate's interests.

     5. The Supreme Court of Canada noted in Peoples Department Stores v. Wise that the
        statutory fiduciary duty under the CBCA (and similar provincial statutes) requires that
        directors:
                  I.      Act honestly and in good faith vis-a-vis the corporation,
                 II .     Respect the trust and confidence that have been reposed in them to manage
                          the assets of the corporation in pursuit of the realization of the objects of
                          the corporation,
             Ill.         Avoid conflicts of interest with the corporation,

             IV.          Not abuse their position for personal benefit,

                 V.       Maintain the confidentiality of information they acquire by virtue of their
                          position, and
             VI.          Serve the corporation selflessly, honestly and loyally.


        Section 122(1) of the CBCA provides that :
           Every director and officer of a corporation in exerc,sing their powers and
           discharging their duties shall act honestly and in good faith with a view to the
           best interests of the corporation.
        a) At a minimum, in advancing the " best interests of the corporation " the directors'
           fiduciary duty requires that they :
                  I.      Advance the long-term interests of the corporation, i.e. protect its going-
                          concern status,
                 II.      Ensure that the corporation meets its statutory obligations, e.g. the CBCA
                          and the ONSC regulations,
             Ill.         Protect and manage prudently the company' s property,
             IV.          Provide for adequate corporate governance and business oversight,




                                                                           ADELSO ADR IANZA   I Page   10
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 10 of 13 PageID #: 7035


          b) By advancing the DIP Lender' s interests to the exclusion of the other stakeholders,
             the Interested Directors abdicated their duty of care and loyalty owed to the
             Company and, by extension, unfairly disregarded the interests of the shareholders
             and oppressed their legitimate and reasonable expectations as investors in the
             company,
          c)   Other salient acts and omissions by the BOD in disregard of their fiduciary duties,
               which started with the bankruptcy filing and continued to date, are several and well-
               documented :
                     I.   Replacing the shareholders' approved Rights plan with a BOD approved
                          Rights plan tailor-made to facilitate the DIP Lender's takeover of the
                          company,
                    II.   Failing to abide to the company's bylaws and Corporate Governance
                          guidelines and thus exposing it to breaches of law and financial losses by :
                           i. Hiring Venezuelan advisors to represent the company in settlement
                              agreement negotiations with high ranking officials on the OFAC's
                              Specially Designated Nationals and Blocked Persons List (SON) for
                              corruption and human rights violations,
                          ii . lndebting the company for and paying US$ 30 million to the Advisors
                               that negotiated the two failed settlement agreements that yielded
                               US$ 75 million in effective payments . This even though the Company :

                              1. had filed for bankruptcy protection,

                              2. was neither authorized by the CCAA Court to spend limited
                                 resources on, nor had it secured the funds needed to cover the
                                 cost of pursuing a settlement with Venezuela long before the
                                 ICSID arbitration panel rendered its decision,
                              3. made the payment as soon as the US$ 75 million cash payment
                                 from Venezuela was received, without any detailed
                                 documentation of the services provided and any certainty as to
                                 when the it would receive additional payments, and was
                                 incommensurate with the results obtained,
                              4. raised the spectrum of Foreign Corrupt Practices Act (FCPA)
                                 violations in a country notorious for pay-for-play government
                                 corruption, which has earned it a distinctive 16/100 score on a
                                 declining scale (with 87 /100 [Denmark] being the least and 9/100
                                 [Somalia] the most corrupt country) that measures the perceived
                                 levels of public sector corruption in 180 countries / territories
                                 around the world in Transparency lnternational's 2019 survey.

   Sir John Dalberg-Acton once said that "Power tends to corrupt, and absolute power corrupts
   absolutely." His conclusion is well-founded by world history and validated by the many laws
   and regulations put in place to curtail its often-nefarious effects . Unchecked power to pursue
   one's self-interests is a great incentive to advance them and to expose other parties to
   unwarranted vulnerability. Trust, but verify - a Russian proverb that became internationally
   known when used by President Reagan regard ing the nuclear arms treaty with Russia,



                                                                        ADELSO ADRIANZA   I Page   11
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 11 of 13 PageID #: 7036


   encapsulates the reason why checks and balances are needed when conflicting interests are in
   play. Unwarranted ongoing secrecy in a court of law is in fact the antithesis of the open court
   principle . As noted by the Supreme Court of Canada in Vancouver Sun (Re}, this principle
   enhances the public's confidence in the justice system :

      "Public access to the courts guarantees the integrity of judicial processes by
      demonstrating "that justice is administered in a non-arbitrary manner, according to the
      rule of law". Openness is necessary to maintain the independence and impartiality of
      courts. It is integral to public confidence in the justice system and the public's
      understanding of the administration of justice. Moreover, openness is a principal
      component of the legitimacy of the judicial process and why the parties and the public
      at large abide by the decisions of courts ."

   The higher the secrecy in court proceedings, the bigger the potential for harm to the more
   vulnerable parties involved . The parties with a sizable stake in a legal proceeding and the
   wherewithal that allowed them to acquire that stake in the first place can and wi ll protect
   their interests in court to the extent necessary. Individual shareholders that invest their
   retirement and the children ' s college funds cannot afford to do the same; and rely on the
   CBCA, the ONSC and other regulators appo inted for that purpose . In the Company' s CCAA
   proceeding, the harm befell the ind ividual equ ity investors, who could not afford to have
   adequate legal representation in a proceeding currently in its eighth year, given the high
   entry barriers erected by the Interested Directors from the outset. The reason for th is can
   be linked back to the successful efforts by the Interested Directors to foreclose all
   communications with the shareholders to keep them in the dark to advance their own
   interests, while running the statute of limitations clock out to scape responsibility.




   cc: The Honorable Justice J. Hainey, Ontario Superior Court of Justice
       The Honorable Judge L. Seiber Silverstein, Delaware U.S. District Bankruptcy Court
       The Honorable Judge L Stark, Delaware U.S. District Court
       Mr. David Byers - via e-mail (dbyers@stikeman .com )
       Mr. Robert Chadwick - via e-mail (rchadwick@goodman s.ca)
       Mr. Alexander Cobb - via e-mail (acobb@osler.com )
       Mr. Brian Denega - via e-mail (brian .m.denega @ca .ey.com)
       Mr. Robert Fung - via e-mail (rfung@crystallex.com )
       Mr. Sergio Marchi -via e-mail (mail@crystallex.com)
       Mr. Timothy Pines -via e-mail (tpinos@casselsbrock.com)
       Mr. Clifton Prophet - via e-mail (Clifton .Prophet@Gowlings.com)
       Mr. Jay A. Swartz - via e-mail (JSwartz@DWPV.com)




   -----------------                                -
                                                                          ADELSO ADRIANZA   I Page   12
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 12 of 13 PageID #: 7037


                                                                                 ADELSO ADRIANZA

                                                     113 Washington St reet - Newton, MA 02458 - U.S.A.
                                                            M: (859) 803 -2279 I aaadrianza@gmail.com




                                       VIA CERTIFIED MAIL

      To:   The Honorable George R. Strathy, Ch ief Justice of Ontario



      cc:   Honorable Justice J. Hainey, Onta rio Superior Court of Justice

            The Honorable Judge L. Seiber Silverstein, Delaware U.S. District Bankruptcy Court

            The Honorable Judge L. Stark, Delaware U.S. District Court



                                           VIA E-MAIL

      cc:   Mr. David Byers - via e-ma il (dbyers@st ikeman .com)

            Mr. Robert Chadwick - via e-ma il (rchadwick@goodmans.ca)

            Mr. Alexander Cobb - via e-ma il (acobb@osler.com)

            Mr. Brian Denega -via e-mail (brian .m.denega@ca .ey.com)

            Mr. Robert Fung - via e-mail (rfung@crystallex.com)

            Mr. Sergio Marchi - via e-mail (mail@crystallex.com)

            Mr. Timothy Pinos -via e-ma il (tp inos@casselsbrock.com)

            Mr. Clifton Prophet - via e-mail (Cl ifton .Prophet@Gowlings .com)

            Mr. Jay A. Swartz - via e-mail (JSwartz@DWPV.com)




                                                                    ADE LSO ADRIANZA     J   Page   1
Case 1:17-mc-00151-LPS Document 233 Filed 11/17/20 Page 13 of 13 PageID #: 7038                                            IM,!'ll'/m''"'"
                                                                                                                           Nlw"fflN, MA

                                                                                                                           Wf.rt1r'°
                          I   ~=•; •"'' rnl:l•:·,l·l·-J-;imiii1111111111111111•                          1000
                                                                                                                \\\1\1\1
                                                                                                                    ,..,     $8.00
                                                                                                                           !lno&H1~ 1 4




                                                    7   7019 297 •   •••   l 7237 b3Sb                    '
                                                                                                A.~-v»
                                                                                               .•~·w·
                                                                                               ~      s·r,
                                                                                                       i\"1




                                                             The Honorable
                                                             Chief Judge Leonard Startc
                                                             U.S. Dist rict Court - Delaware
                                                             J. Caleb Boggs Federal Building
                                                             844 N. King Street
                                                             Unit 26, Room 6124
                                                             Wilmington, OE 19801-3555
